Electronically Filed
                                                     Supreme Court
                         SCPW-12-0000978             SCPW-12-0000978
                                                     04-JAN-2013
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                                     10:24 AM

                 MICHAEL C. TIERNEY, Petitioner,

                                 vs.

            SHERIFF'S DIVISION, DEPARTMENT OF PUBLIC
             SAFETY, STATE OF HAWAI#I, Respondents.


                         ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner Michael C. Tierney submitted a petition for

a writ of mandamus, which was filed on November 2, 2012.

Petitioner seeks an order directing the sheriffs for the State of

Hawai#i to transport him to court hearings in Cr. No. 1P108-6561

and Cr. No. 08-1-0869.

          Although a criminal defendant generally has a right to

be present in the courtroom during proceedings in his or her

case, this right is only guaranteed for proceedings that are

critical to the outcome if the defendant’s presence would

contribute to the fairness of the procedure.     See Kentucky v.

Stincer, 482 U.S. 730, 856 (1987); Snyder v. Massachusetts, 291

U.S. 97, 105-06 (1934), overruled in part on other grounds by

Malloy v. Hogan, 378 U.S. 1 (1964) (the right to be present

extends to those proceedings at which the defendant’s “presence
has a relation, reasonably substantial, to the fullness of his

opportunity to defend against the charge”).    This right does not

extend to purely procedural hearings.   See United States v.

Gagnon, 470 U.S. 522, 526 (1985).

          Petitioner fails to demonstrate that he was excluded or

will be excluded from any hearing that implicates his right to

confront witnesses and/or defend against the charges against him.

Moreover, petitioner has not demonstrated that there are hearings

pending in Cr. No. 1P108-6561 or Cr. No. 08-1-0869 that implicate

his constitutional right to be present.   Petitioner, therefore,

is not entitled to mandamus relief.   See Kema v. Gaddis, 91

Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, January 4, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack


                                  2